Fourth Court of Appeals
                                     San Antonio, Texas

                                MEMORANDUM OPINION
                                        No. 04-13-00533-CV

                            In the Interest of O.B. and N.R.L.B., Children

                     From the 224th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012-PA-1244
                             Honorable Richard Garcia, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 11, 2013

DISMISSED

           This is an appeal from a July 22, 2013 order terminating appellants’ parental rights.

Appellants filed a timely motion for new trial, which the trial court granted. On September 4, 2013,

appellants filed a motion to dismiss this appeal. We grant appellants’ motion and dismiss this

appeal. See TEX. R. APP. P. 42.1(a).

                                                   PER CURIAM